DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “such” in claim 20, lines 3 and 6, is a relative term which renders the claim indefinite. The term “such pulling force” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, the phrases appear to be missing language since they are not complete sentence: for example, lines 2-3, “…the elongated member extends between the first handle and the second handcuff such pulling force is transferable by the elongated member from the first handle to the second handcuff.” Accordingly, this limitation and claim 20 is not clearly understood.
In addition, the amendment to claim 1 now recites a “first loop handle” and “second loop handle”, therefore in claim 20, lines 2-3, “the first handle” and in lines 5-6, “the second handle” lack clear antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 19, and claim 20 (as best understood), is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hoffman et al 5,551,447 (hereinafter Hoffman).
Re Claim 1. (Currently Amended)
Hoffman discloses a restraint system (Fig.1), comprising: an elongated member (4) extending longitudinally between a first end portion and a second end portion (Fig.1); a first handcuff (32) mounted to the elongated member at the first end portion of the elongated member (left portion of 4 in Fig.1); a second handcuff (32) mounted to the elongated member at the second end portion of the elongated member (right portion of 4 in Fig.1); a first loop handle (90 or 106) mounted to the first handcuff (32) or to the elongated member at the first end portion of the elongated member (4); and a second loop handle (90 or 106) mounted to the second handcuff (32) or to the elongated member at the second end portion of the elongated member (4).
Re Claim 20. (New, As Best Understood)
Hoffman discloses the restraint system of claim 1, wherein: the elongated member (4) extends between the first handle (90 or 106) and the second handcuff (32) such pulling force is transferable by the elongated member from the first handle to the second handcuff; and the elongated member (4) extends between the second handle (90 or 106) and the first handcuff (32) such pulling force is transferable by the elongated member from the second handle to the first handcuff.
Re Claim 19. (New) 
Hoffman discloses the restraint system of claim 1, wherein the elongated member (4) is flexible and the restraint system is sized such that the restraint system is coilable for storage within a belt worn handcuff holder.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 6, 8, 9, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of McDaid 5,794,463 (hereinafter McDaid).
Re Claim 2. (Original)
Hoffman discloses the restraint system of claim 1, but fails to teach wherein the elongated member (strap 4) comprises one or both of a cable and a chain (12).
McDaid teaches, as is well known in the lock art, the interchangeability of chains, cables, tethers or straps (col.2, lines 41-44) in security settings, providing strength and cut prevention technology. McDaid further teaches the use a protective plastic sheath on the cable, chain, tether, as is also well known in the art for preventing marring of surfaces or injury to the user.
It would have been obvious to one of ordinary skill in the art to modify the elongated member strap of Hoffman by substituting a cable or chain as taught by McDaid as an obvious matter of design choice in selecting well known alternate tether devices.
Re Claim 3. (Original)
Hoffman as modified by McDaid discloses the restraint system of claim 1, wherein a length of the elongated member (4) between the first end portion and the second end portion of the elongated member is no less than eight inches and no more than sixteen inches.  
It would have been obvious to one of ordinary skill in the art to provide a length for the elongated member of Hoffman commensurate with the desired functionality and intended use. 
Re Claim 5. (Currently Amended)
As discussed above with respect to claim 2, Hoffman as modified by McDaid discloses the restraint system of claim 1 [[4]], wherein the first loop handle (90/106) comprises one or both of a cable and a chain (McDaid).
Re Claim 6. (Original)
As discussed above with respect to claim 2, Hoffman as modified by McDaid discloses the restraint system of claim 5, wherein further comprising a sheath (McDaid) positioned over the one or both of the cable and the chain.
Re Claim 8. (Original)
As discussed above with respect to claim 2, Hoffman as modified by McDaid discloses the restraint system of claim 1, further comprising a sheath (McDaid) positioned over the elongated member (4).
Re Claim 9. (Original)
As discussed above, Hoffman as modified by McDaid discloses the restraint system of claim 8, wherein the sheath (McDaid) comprises a fabric webbing (Hoffman teaches the use of a fabric webbing for the components of the belt 2, col. 10, lines 24-39).
It would have been obvious to one of ordinary skill in the art to provide a fabric webbing as taught by Hoffman which is well known to comprise anti-cut and security characteristics as a protective sheath.
Re Claim 11. (Currently Amended)
As discussed above, Hoffman as modified by McDaid discloses a restraint system, comprising: an elongated member (4) extending between a first end portion and a second end portion, a length of the elongated member between the first end portion and the second end portion of the elongated being member is no less than eight inches and no more than sixteen inches (Fig.1), the elongated member being a cable or a chain (McDaid); a first handcuff (32) mounted to the elongated member at the first end portion of the elongated member; a second handcuff (32) mounted to the elongated member at the second end portion of the elongated member; a first handle (90/106) positioned adjacent the first handcuff; and a second handle (90/106) positioned adjacent the second handcuff.
It would have been obvious to one of ordinary skill in the art to provide a length for the elongated member of Hoffman commensurate with the desired functionality and intended use. 
Re Claim 12. (Original)
As discussed above, Hoffman as modified by McDaid discloses the restraint system of claim 11, wherein the first handle comprises a first loop handle (90/106) mounted to the first handcuff or to the elongated member (4) proximate the first end portion of the elongated member.
Re Claim 13. (Original)
As discussed above, Hoffman as modified by McDaid discloses the restraint system of claim 12, wherein the first loop handle comprises one or both of a cable and a chain (McDaid).
Re Claim 14. (Original)
As discussed above, Hoffman as modified by McDaid discloses the restraint system of claim 13, wherein further comprising a sheath (McDaid) positioned over the one or both of the cable and the chain (McDaid).
Re Claim 15. (Original)
As discussed above, Hoffman as modified by McDaid discloses the restraint system of claim 12, wherein the second handle (90/106) comprises a second loop handle mounted to the second handcuff or to the elongated member (4) proximate the second end portion of the elongated member.
Re Claim 16. (Original)
Hoffman as modified by McDaid discloses the restraint system of claim 11, further comprising a sheath (McDaid) positioned over the elongated member (4).
Re Claim 17. (Original)
As discussed above with respect to claim 9, Hoffman as modified by McDaid discloses the restraint system of claim 16, wherein the sheath (McDaid) comprises a fabric webbing (Hoffman 2). It would have been obvious to one of ordinary skill in the art to provide a fabric webbing as taught by Hoffman which is well known to comprise anti-cut and security characteristics as a protective sheath.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Sims.
Re Claim 10. (Currently Amended)
Hoffman discloses the restraint system of claim 1, but fails to teach further comprising a coupler for selectively connecting the first loop handle to the second loop handle.
Sims discloses a coupler (40, Fig.1) for connecting handles (14a,14b).
It would have been obvious to one of ordinary skill in the art to modify the handles of Hoffman to provide a coupler therefor as taught by Sims as a well known means for providing a compact device.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of McDaid as applied to claim 11 above, and further in view of Sims.
Re Claim 18. 
Hoffman in view of McDaid disclose the restraint system of claim 11, but fail to teach further comprising a coupler for selectively connecting the first handle to the second handle.
As discussed above with respect to claim 10, Sims discloses a coupler (40, Fig.1) for connecting handles (14a,14b).
It would have been obvious to one of ordinary skill in the art to modify the handles of Hoffman to provide a coupler therefor as taught by Sims as a well known means for providing a compact device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s arguments regarding claims 3 and 11, it is respectfully maintained that the portion (4) of Hoffman’s belt, which is interpreted as the “elongated member” for the rejection set forth above, does not wrap around the entire waist a clearly shown in Fig.2, rather the extension portions (“belt length adjusting strap 12”) continue beyond the elongated member (4) to encircle the waist. Therefore, the rejection in view of Hoffman still stands, as it would have been obvious to one of ordinary skill in the art to provide a length commensurate with the desired functionality. 
Furthermore, the previously cited Hoffman and McDaid reference are now used to reject claims 1,2,4-20 as set forth above and the alternate rejections in view of Sims as the primary reference have been withdrawn. It is respectfully maintained that the prior art of record discloses and teaches the claimed structure of the restraint system and elongated member. 
As a note, while the previous office action identified (12) as the elongated member, this was a typographical error based on the positioning of the reference numeral “12” in Figure 1; the intent was that the finite portion (4) be interpreted as the elongated member. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675